                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LISSETTE LARIOS ROOHBAKHSH, as
personal representative of the Estate of
Fatima Lissette Larios and on behalf of next                   8:17CV31
of kin; and NELSON LARIOS, as next of kin;

                          Plaintiffs,                MEMORANDUM and ORDER

      vs.

BOARD  OF TRUSTEES     OF THE
NEBRASKA STATE COLLEGES, and
CHADRON STATE COLLEGE,

                          Defendants.


      This matter is before the Court on the parties’ motions to exclude testimony of

experts under Daubert v. Merrell Dow Pharms., 509 U.S. 579, 589 (1993), Filing Nos.

125, 128, 134, 137, and 144. This is an action for discrimination on the basis of sex in a

federally funded educational program brought pursuant to Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 et seq. ("Title IX").

      Defendants Board of Trustees of the Nebraska State Colleges, and Chadron

State College (collectively, “Chadron State,” “the College,” or “defendant”) move to

exclude testimony of the plaintiffs' expert witnesses Saundra K. Schuster, J.D., Filing

No. 125, and Donna Peters, Psy.D, Filing No. 128.         The plaintiffs, Lissette Larios

Roohbakhsh, as personal representative of the Estate of Fatima Lissette Larios and

next of kin, and Nelson Larios (“plaintiffs”) move to exclude certain testimony and

opinions of defendant’s expert witnesses Peter Lake, J.D., Lisa Boesky, Ph.D., and Karl

Williams, M.D.




                                            1
       The parties respectively disclosed Saundra K. Schuster and Peter Lake as

experts on Title IX compliance and disclosed Dr. Peters and Dr. Boesky, both

psychologists, as suicide/causation witnesses. Chadron State disclosed Dr. Williams,

M.D., a Forensic Pathologist and the Chief Medical Examiner for Allegheny County,

Pennsylvania, to testify regarding the condition of Fatima Larios's body at the time of

post-mortem examination.

I.     Title IX Experts

       A.     Law

       Federal Rule of Evidence 702 governs the admissibility of expert testimony and

requires that: A(1) the evidence must be based on scientific, technical or other

specialized knowledge that is useful to the finder of fact in deciding the ultimate issue of

fact; (2) the witness must have sufficient expertise to assist the trier of fact; and (3) the

evidence must be reliable or trustworthy.@ Kudabeck v. Kroger Co., 338 F.3d 856, 859

(8th Cir. 2003). “The touchstone for the admissibility of expert testimony is whether it

will assist or be helpful to the trier of fact.” Lee v. Andersen, 616 F.3d 803, 808 (8th Cir.

2010) (quoting McKnight ex rel. Ludwig v. Johnson Controls, Inc., 36 F.3d 1396, 1408

(8th Cir. 1994). Expert testimony assists the trier of fact when it provides information

beyond the common knowledge of the trier of fact. Kudabeck, 338 F.3d at 860.

       When faced with a proffer of expert testimony, trial judges are charged with the

Agatekeeping@ responsibility of ensuring that all expert evidence admitted is both

relevant and reliable.    Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999);

Daubert, 509 U.S. at 589; United States v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016).

The proponent of expert testimony bears the burden of providing admissibility beyond a

preponderance of the evidence. Lauzon v. Senco Prods., 270 F.3d 681, 686 (8th Cir.

                                             2
2001). A witness who offers expert opinions on multiple topics may be qualified as an

expert on one topic but not others. See Wheeling Pittsburgh Steel Corp. v. Beelman

River Terminals, Inc., 254 F.3d 706, 715 (8th Cir. 2001)

       In the Eighth Circuit, “cases are legion that, correctly, under Daubert, call for the

liberal admission of expert testimony.” Johnson v. Mead Johnson & Co., 754 F.3d 557,

562 (8th Cir. 2014) (citations omitted). “As long as the expert’s scientific testimony rests

upon ‘good grounds, based on what is known’ it should be tested by the adversary

process with competing expert testimony and cross-examination, rather than excluded

by the court at the outset.” Id. (quoting Daubert, 509 U.S. at 590). An expert’s opinion

should be excluded only if the “opinion is so fundamentally unsupported that it can offer

no assistance to the jury.” Synergetics, Inc. v. Hurst, 477 F.3d 949, 956 (8th Cir. 2007).

       A trial court must be given wide latitude in determining whether an expert=s

testimony is reliable. See Kumho Tire, 526 U.S. at 152. This analysis requires that the

court make a Apreliminary assessment of whether the reasoning or methodology

underlying the testimony is scientifically valid and of whether that reasoning or

methodology . . . can be [properly] applied to the facts in issue.@ Daubert, 509 U.S. at

592-93. “When the application of a scientific methodology is challenged as unreliable

under Daubert and the methodology itself is sufficiently reliable, outright exclusion of the

evidence is “warranted only if the methodology ‘was so altered by a deficient application

as to skew the methodology itself.’” United States v. Gipson, 383 F.3d 689, 697 (8th

Cir. 2004) (quoting United States v. Martinez, 3 F.3d 1191, 1198 (8th Cir. 1993) (internal

quotation marks and ellipses omitted). Generally, deficiencies in application go to the

weight of the evidence, not its admissibility. Id. District courts are “not to weigh or

assess the correctness of competing expert opinions.” Johnson, 754 F.3d at 562. The

                                             3
jury, not the trial court, should be the one to ‘decide among the conflicting views of

different experts.’” Kumho Tire, 526 U.S. at 153.

      An expert cannot testify as to matters of law, and legal conclusions are not a

proper subject of expert testimony.     S. Pine Helicopters, Inc. v. Phoenix Aviation

Managers, Inc., 320 F.3d 838, 841 (8th Cir. 2003). “Matters of law are for the trial

judge, and it is the judge's job to instruct the jury on them.” Id.; see also Police Ret.

Sys. of St. Louis v. Midwest Inv. Advisory Serv., Inc., 940 F.2d 351, 357 (8th Cir. 1991)

(“Explaining the law is the judge's job”). Testimony regarding the requirements of law

would give the jury the appearance that the Court is shifting the responsibility to decide

the case to the expert. See Farmland Indus. v. Frazier-Parrott Commodities, Inc., 871

F.2d 1402, 1409 (8th Cir. 1989).

      Further, an expert cannot offer an opinion that defendant violated a statute. Frye

v. Hamilton Cty. Hosp., No. 18-CV-3031-CJW-MAR, 2019 WL 2404330, at *4 (N.D.

Iowa June 7, 2019); see also Portz v. St. Cloud State Univ., 297 F. Supp. 3d 929, 952

(D. Minn. 2018) (excluding expert's testimony “about the legal requirements of Title IX or

about [the expert's] conclusions as to whether [defendant] complies with Title IX”); Doe

YZ v. Shattuck-St. Mary's Sch., 214 F. Supp. 3d 763, 781 (D. Minn. 2016) (holding that

an expert's testimony “may not extend to whether [defendant] or any of its employees

actually violated [the statute at issue] because that would be an inadmissible legal

conclusion”). However, “[a]n expert does not invade the court's authority by discoursing

broadly over the entire range of the applicable law where the opinion is focused on a

specific question of fact.” Camacho v. Nationwide Mut. Ins. Co., 13 F.Supp.3d 1343,

1366 (N.D. Ga. 2014).



                                            4
       Expert or fact testimony on industry practice or standards, however, is often

relevant and admissible. S. Pine Helicopters, Inc., 320 F.3d at 841. Testimony about

industry standards, or policies adopted by other institutions to comply with applicable

regulations, is not generally regarded as a legal opinion or conclusion. See Portz, 297

F. Supp. 3d at 953 (holding that expert could testify as to the history and purposes of

Title IX and relevant industry practices or standards, but could not testify about the legal

requirements of Title IX); Shattuck-St. Mary's Sch., 214 F. Supp. 3d at 781 (permitting

plaintiffs' expert to testify “as to the existence of mandatory reporting statutes and the

policies and procedures that other schools have implemented to comply with such

statutes” but excluding testimony about whether defendant violated the mandatory

reporting statute in question).    Expert testimony regarding how schools effectively

approach Title IX discrimination can be helpful to the jury. Doe v. Wharton Indep. Sch.

Dist., No. 2:16-CV-48, 2017 WL 932935, at *2 (S.D. Tex. Mar. 9, 2017)(stating that,

without testifying as to ultimate facts or legal conclusions, educational experts can

address these standards of care for remedying the problems that Title IX was

formulated to address and allowing testimony regarding how schools effectively

approach Title IX discrimination and how much notice is actual notice that triggers a

duty to respond); see also Doe by Watson v. Russell Cty. Sch. Bd., 292 F. Supp. 3d

690, 717–18 (W.D. Va. 2018); S. Pine Helicopters, 320 F.3d at 841. This expertise can

help the jury determine whether a school’s response is ineffective or inadequate under

the circumstances. See Doe v. Wharton, 2017 WL 932935, at *2.

       Generally, “an opinion is not objectionable just because it embraces an ultimate

issue.” Fed. R. Evid. 704(a). However, “[o]pinions that ‘merely tell the jury what result

to reach’ are not admissible.” Lee, 616 F.3d at 809 (quoting Fed. R. Evid. 704 advisory

                                             5
committee's note).       Determining whether a defendant has displayed deliberate

indifference to a plaintiff's rights is distinctly the province of the fact-finder at trial. See

Doe v. St. Francis Sch. Dist., 834 F. Supp. 2d 889, 892 (E.D. Wis. 2011), aff'd, 694 F.3d

869 (7th Cir. 2012).

       “’As a general rule, the factual basis of an expert opinion goes to the credibility of

the testimony, not the admissibility, and it is up to the opposing party to examine the

factual basis for the opinion in cross-examination.’” Nebraska Plastics, Inc. v. Holland

Colors Americas, Inc., 408 F.3d 410, 416 (8th Cir. 2005) (quoting Hartley v. Dillard's,

Inc., 310 F.3d 1054, 1061 (8th Cir. 2002)).           However, expert testimony must be

“sufficiently tied to the facts of the case that it will aid the jury in resolving a factual

dispute.” Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1057 (8th Cir. 2000).

“If a party believes that an expert opinion has not considered all of the relevant facts, an

objection to its admission is appropriate.” Id. at 1056 (noting a theory “should not be

admitted if it does not apply to the specific facts of the case”). Id. at 1056. “An expert

opinion cannot sustain a jury's verdict when it ‘is not supported by sufficient facts to

validate it in the eyes of the law, or when indisputable record facts contradict or

otherwise render the opinion unreasonable . . . .’” Concord Boat Corp. v. Brunswick

Corp., 207 F.3d at 1057 (quoting Brooke Grp. Ltd. v. Brown & Williamson Tobacco

Corp., 509 U.S. 209, 242 (1993)).

        B.    Saundra K. Schuster (Filing No. 125)

              1.       Background

       Saundra K. Schuster is the plaintiffs’ Title IX expert. She will testify regarding the

standard of care for educational institutions, Chadron State’s policies and procedures

relevant to Title IX, and its response to the dating violence allegedly experienced by

                                               6
Fatima Larios.    Ms. Schuster’s opinions are based on her review of the evidence,

including all of the relevant depositions, and her extensive experience training school

administrators on Title IX investigations and compliance.

       Schuster is an attorney and consultant. Filing No. 159-2, Ex. 2, Expert report at

3.   She has bachelor’s degree in Education and a Master’s degree in Counseling/

Higher Education from Miami University of Ohio.           Id. at 4.   She has completed

coursework for a Ph.D. in Organizational Development at Ohio State University and has

a J.D. from the Moritz College of Law at Ohio State University. Id. She is a partner at a

higher education-specific law firm that serves as legal counsel to school systems,

colleges, and universities throughout the United States. Id. at 3. She consults with two-

year and four-year public and private educational institutions and is involved in policy

development, drafting and reviewing faculty handbooks and employee manuals, and

providing training for state and federal compliance, including training school

administrators on Title IX compliance and how to perform Title IX investigations. Id.

She has also conducted training for governmental and private agencies. Id. at 3. She

has published numerous articles on Title IX matters and is founder, Board member and

member of the Association of Title IX Administrators (ATIXA), which provides training of

school administrators on Title IX compliance and investigations, including dating

violence investigations on campus. Id. at 4. She has experience serving as general

counsel for a university, and in college administration and teaching. She has served as

an expert witness on Title IX compliance, specifically the adequacy of a University’s

Title IX investigation and response, in other cases. Id. at 5.




                                             7
       Schuster opines that Chadron State failed to provide a response to reports of

dating/intimate partner violence that met the standard of care under Title IX and failed to

train personnel consistent with industry standards on Title IX. Id. at 20-25.

       The defendant argues that Schuster’s testimony improperly invades the province

of the Court and the jury by expressing opinions on legal standards.            The College

challenges her testimony about industry standards of care for colleges and universities

with respect to victims of dating violence. They contend the facts of this case do not

require the assistance of an expert.

       In response, the plaintiffs argue that Shuster’s opinions meet the requirements

for admissibility set forth in the Federal Rules of Evidence and related case law. They

contend her testimony will assist the jury in understanding what a college’s obligations

are with respect to investigating and responding to potential Title IX violations. Plaintiffs

also argue Schuster’s opinions are not legal conclusions and point out she applies the

facts of the case in each opinion she holds. They contend that the fact that some of her

opinions may embrace an ultimate issue does not require barring her testimony in its

entirety. Further, they argue that Schuster’s opinions, based on her lengthy career in

the fields of higher education and Title IX training, delineate the proper standards of

care for schools.

                     2.     Discussion

       The Court finds that Shuster’s opinions on whether Chadron State’s conduct

amounted to deliberate indifference is a question for the jury to determine and must be

excluded. The parameters of deliberate indifference is a question of law and a matter

for instruction by the Court. However, the Court finds Schuster is qualified to testify as

an expert on industry standards for Title IX training, compliance, investigations, and

                                             8
responses, as well as about the history and purposes of Title IX. Schuster’s opinion will

help the trier of fact determine if the College’s responses and investigation comported

with industry standards, and her opinion as to that issue is based on her education and

experience as a college administrator and trainer. The Court will not, however, permit

testimony that embraces an ultimate legal conclusion.

       Whether the College was “deliberately indifferent” to the risk of harm to Larios is

beyond the proper role of an expert witness and would supplant the jury's role in

evaluating and determining the facts. However, the Court will not prohibit the experts

from providing testimony that generally discusses Title IX.     If any testimony at trial

impermissibly interprets or applies Title IX, such evidence can be excluded pursuant to

proper evidentiary objections. Accordingly, the defendant’s motion will be granted in

part and denied in part.

       C.     Peter Lake (Filing No. 134)

              1.     Background

       Chadron State has proposed its own expert on these topics, Peter Francis Lake,

also an attorney and consultant who conducts training on Title IX compliance. Peter

Lake is a Professor at Stetson University College of Law, where he is also the Director

of the Center for Excellence in Higher Education Law and Policy. Filing No. 152, Ex. A,

Curriculum Vitae (“CV”) at 2. He has been a professor since 1990. Id. He obtained his

obtained his law degree from Harvard University and his undergraduate degree from

Harvard College. Id. at 1. He served as the Interim Director of Title IX Compliance at

Stetson University has written books and articles on Title IX compliance, including a

primer designed to assist campuses in creating a robust and comprehensive Title IX



                                            9
response system. Id. He has served as a Title IX consultant to numerous universities.

Id. at 12, 14, 16, 17.

       Peter Lake offers opinions regarding the defendant’s Title IX compliance and

other obligations. Filing No. 175-1, Ex. 1, Peter Lake Expert Report (“Lake Report”).

His opinions are based on review of documents such as emails, incident reports,

student observation reports, narratives, text messages, and the student handbook,

although he concedes he did not review any of numerous depositions in this case.

Filing No. 175-1, Ex. 1, Lake Report at 1-2; Filing No. 156-2, Deposition of Peter Lake

(“Lake Dep.”) at 51, 103. He also reviewed caselaw. Filing No. 175-1, Ex. 1, Lake

Report at 3. He submitted rebuttal opinions critical of Ms. Schuster’s opinions. Id. at 2-

19. He also opines on the meaning and significance of an administrative closure letter

from the United States Department of Education Office of Civil Rights (OCR) on a Title

IX complaint filed by Larios’s parents. He finds it significant that the OCR stated that it

had not obtained “sufficient evidence to support either an individual or systemic finding”

against the College. Id. at 19-20; see Filing No. 175-4, OCR letter dated September 26,

2017. Based on the OCR letter and an excerpt from a position statement that Chadron

State submitted to the Department of Education in response to the OCR complaint,

Lake opined “[i]f a nearly two-year investigation of an institution fails to uncover

‘sufficient evidence’ to support findings of non-compliance that would at least suggest

that an institution of higher education would be in compliance under Gebser and Davis

standards in civil court.” Id. He also stated:

       Based upon my review I have no reason to disagree with OCR’s
       conclusion that it did not obtain sufficient information to support a finding
       against Chadron State College. I have not reviewed any information that
       would lead me to believe that Chadron State College was “deliberately
       indifferent” under Gebser and Davis standards.

                                            10
Id. at 20.

       The letter at issue states that the OCR administratively closes a case when the

same allegations have been filed in a state or federal court. Filing No. 175-4, OCR

Letter at 1. Further, it provides that the OCR complaint may be refiled within 60 days of

the termination of the court proceeding if there has been no decision on the merits,

including a dismissal with prejudice, or a settlement. Id. Lake also testified, that based

on his review, he was unable to detect actual notice to Chadron State. Filing No. 156-2,

Lake Dep. at 86-87, 173.

       The plaintiffs challenge Lake’s testimony for some of the same reasons that

Chardon State challenges Shuster’s testimony.        They contend that most of Lake’s

opinions overstep the bounds of proper expert testimony because he opines on legal

issues that are solely for the Court’s determination. The plaintiffs further argue that Mr.

Lake’s opinions should be barred because they lack analysis of the factual record in this

case. They argue that a crucial difference between Lake’s and Schuster’s opinions is

that Schuster offers factual opinions, based on her review of the record in this case and

her expertise and experience, whereas Lake offers purely legal opinions on the

meaning of Supreme Court precedent and federal agency guidance on Title IX. In

particular, plaintiffs challenge Lake’s opinion concerning the OCR administrative closure

letter (Opinion 7). They assert his opinions about OCR’s Administrative Closure Letter

are speculative, unreliable, outside his expertise, and beyond the scope of the

defendant’s expert disclosures.

       In response, Chadron State contends that all of Lake’s opinions other than

Opinion 7 directly respond to Schuster’s opinions. It argues that if this Court allows

Schuster to testify on the legal standards under Title IX, Lake’s testimony is necessary

                                            11
to refute her allegations. Further, it argues that Lake’s opinions regarding the OCR

letter is reliable as it is based on a tremendous amount of experience he has had

observing OCR behavior and how they resolve matters.

              2.     Discussion

       The Court finds Lake’s opinions on the defendant’s deliberate indifference is an

impermissible legal conclusion and must be excluded. Generally, Lake’s opinions are

very close to the line of inadmissibility as improper testimony on matters of law.

However, the Court finds Lake is generally qualified to testify as an expert on industry

standards under Title IX and to generally describe the history and purposes of Title IX

and that testimony could help the trier of fact determine if the College’s responses and

investigation were appropriate. To the extent his opinions are based on his experience

in consulting and training on Title IX issues, the testimony may be reliable. The Court

will not, however, permit testimony that embraces an ultimate legal conclusion.

Whether the College was “deliberately indifferent” to the risk of harm to Larios is beyond

the proper role of an expert witness and would supplant the jury's role in evaluating and

determining the facts.

       Further, Lake cannot testify to statutory or regulatory requirements or interpret

and apply Title IX, pertinent regulations, or caselaw. Those are matters of law that the

Court will instruct to the extent it is relevant. However, the Court will not prohibit Lake

from providing testimony that generally discusses Title IX.        If any testimony at trial

impermissibly interprets or applies Title IX, such evidence can be excluded pursuant to

proper evidentiary objections.

       It is difficult to assess the admissibility of Lake’s opinions that rebut Schuster’s

opinions, as limited by the Court in this order, in the context of a pretrial motion. At this

                                             12
point, the Court is unable to state that Lake’s testimony would not be helpful to the jury

in determining if Chadron State’s actions were reasonable. In discussing the decision-

making process of student affairs professionals, Lake may provide general background

information on Title IX, and the Department of Education Office of Civil Rights (“OCR”)

standards that colleges and universities generally follow. Because OCR standards are

not necessarily coextensive with liability, a cautionary instruction may be necessary, but

the court is unable to determine the parameters of such an instruction at this time. Lake

will not be prohibited from providing testimony that broadly addresses Title IX

standards. He will be permitted to specifically rebut Schuster’s opinions, to the extent

he does not opine on a legal conclusion, providing there is adequate foundation for the

opinion.

       The Court finds the plaintiffs’ challenge to the reliability of Lake’s non-legal

opinions as “unsupported by the facts” goes more to the weight than to the admissibility

of the opinions.   Lake’s lack of familiarity with the facts is properly the subject of

foundation objections and cross-examination.        Whether “indisputable record facts

contradict or otherwise render [his] opinion unreasonable,” in the context of the Court’s

exclusion of legal conclusions, can be addressed at trial, through objections or motions

to strike.

       In summary, the parties’ motions to exclude will be granted with respect to the

expert opinion testimony on deliberate indifference. The experts will be permitted to

testify to industry standards and to the adequacy of College’s investigation and its

responses to the allegations of intimate relationship violence involving Larios.     It is

inadmissible, however, for the experts to apply the facts to the law and determine that

the College’s response was “deliberately indifferent” to the harassing conduct towards

                                           13
Larios.     An expert can opine on the meaning of “notice” based on the training,

standards, and a college’s internal policies, as it pertains to the College’s need to

investigate and/or address a potential Title IX violation; however, it is not the role of an

expert to tell the jury whether the actual notice standard has been met pursuant

Supreme Court precedent.

       The Court finds, however, that Lake’s opinion based on the OCR’s September

2017 administrative closure letter must be excluded. The document shows on its face

that it is not a final determination and was administratively closed because the plaintiffs

pursued relief in this Court. It was closed without prejudice to refiling. The Court finds

OCR made no substantive determination on the matters presently at issue before this

court. Even if it had, that determination would not be dispositive of issues pending in

this court. See Doe v. Hamilton Cty. Bd. of Educ., 329 F. Supp. 3d 543, 561 (E.D.

Tenn. 2018) (noting OCR's determination was not controlling).               Accordingly, the

plaintiffs’ motion to exclude the testimony of Peter Lake will be granted in part and

denied in part, without prejudice to reassertion, as set forth herein.

II.    Suicide/Causation Experts

       A.      Law

       Daubert does not require that there be unanimous agreement among

professionals in support of an opinion. Instead, the testimony must only be reliable.

Daubert, 509 U.S. at 597(“General acceptance is not a necessary precondition to the

admissibility of scientific evidence . . . an expert's testimony [must] rest [ ] on a reliable

foundation and [be] relevant to the task at hand.”). R.W. v. Bd. of Regents of the Univ.

Sys. of Georgia, 114 F. Supp. 3d 1260, 1274 (N.D. Ga. 2015)



                                             14
        The Eighth Circuit has held that “a medical opinion about causation, based upon

a proper differential diagnosis, is sufficiently reliable to satisfy Daubert.”1 Kudabeck v.

Kroger Co., 338 F.3d 856, 861 (8th Cir. 2003). Experts “are not required to rule out all

possible causes when performing the differential etiology analysis.” Johnson, 754 F.3d

at 563 (citations omitted). Further, even if a differential diagnosis is based upon “less

than full information,” an expert’s opinion can still be reliable. Id. at 564 (citation

omitted).

        The elements of a differential diagnosis may consist of the performance of

physical examinations, the taking of medical histories, and the review of clinical tests,

including laboratory tests, but a doctor does not have to employ all of these techniques

in order for the doctor's diagnosis to be reliable. In re Paoli R.R. Yard PCB Litig., 35

F.3d 717, 759 (3d Cir. 1994). A differential diagnosis may be reliable with less than all

the types of information set out above. See id. at 759-60 (noting that when one thing is

more likely to have been the cause of the injury than anything else that there is no need

to examine alternatives). Moreover, the failure to perform a differential diagnosis does

not operate as a per se bar to the admissibility of expert testimony on causation.

Matthews v. Hewlett-Packard Co., No. 15 CIV. 3922 (DAB), 2017 WL 6804075, at *4

(S.D.N.Y. Dec. 22, 2017); see O'Loughlin v. USTA Player Dev. Inc., No. 14 CV 2194

(VB), 2016 WL 5416513, at *5-6 (S.D.N.Y. Sept. 28, 2016) (finding no differential

diagnosis needed where, inter alia, the parties agreed that no single factor could be

isolated as the cause of plaintiff’s condition, the expert relied on literature, medical

records, and interviews with plaintiff, and applicable law only required that the alleged


1 A differential diagnosis is “the determination of which of two or more diseases with similar symptoms is
the one from which the patient is suffering, by a systematic comparison and contrasting of the clinical
findings.” Stedman’s Medical Dictionary 492 (27th ed. 2000).
                                                    15
cause be a substantial factor in the resulting condition); Figueroa v. Boston Sci. Corp.,

254 F. Supp. 2d 361, 367 (S.D.N.Y. 2003) (finding that a failure to rule out alternative

causes would go only to the weight of the evidence where the expert had formed an

otherwise reliable opinion based on, inter alia, the review of witness depositions,

medical records, and peer-reviewed scientific literature, and where there was a strong

temporal connection between the incident and injury). “[P]ersonal interviews, a medical

record review, clinical rating scales, and background facts” are “the type of methodology

employed to form a reliable psychiatric opinion.” Israel v. Spring Indus., Inc., No. 98 CV

5106(ENV)(RML), 2006 WL 3196956, at *10 (E.D.N.Y. Nov. 3, 2006).

       Moreover, Daubert does not require an expert to identify a single cause of mental

(and physical) conditions because the etiology of psychiatric illness is multi-factorial. In

re Cook Med., Inc., IVC Filters Mktg., Sales Practices & Prod. Liab. Litig., No.

114ML02570RLYTAB, 2018 WL 6047018, at *2 (S.D. Ind. Nov. 19, 2018); see In re

Neurontin Marketing Sales Practices & Prod. Liab. Litig., MDL No. 1629, 2009 WL

3756328, at *9 (Aug. 14, 2009); United States v. Simmons, 470 F.3d 1115, 1123 (5th

Cir. 2006) (noting courts are given broad discretion to determine the reliability of

psychiatric, psychological, or other social science testimony); Jenson v. Eveleth

Taconite Co., 130 F.3d 1287, 1297-98 (8th Cir. 1997) (same). Because “Suicide is a

multi-factorial phenomenon with factors which cannot be ruled out by a testable,

established scientific method. In re Neurontin, MDL No. 1629, 2009 WL 3756328, at *1,

*11, *15 (D. Ma. Aug. 14, 2009).

       What is known as a psychological autopsy is a generally accepted methodology

for determining the cause of a suicide. Giles v. Wyeth, Inc., 500 F. Supp. 2d 1048,

1061 (S.D. Ill. 2007)(listing numerous cases). It is a diagnostic technique developed to

                                            16
evaluate causation of individual suicides. In re Neurontin, 2009 WL 3756328, at *1, *11,

*15 (D. Ma. Aug. 14, 2009) (noting the approach has been published in peer-reviewed

scientific literature and has been described by numerous courts as a generally accepted

methodology for analyzing what led to a suicide). “[A]a psychological autopsy is a

‘reconstructi[on of] an individual's psychological life[,] particularly the person's lifestyle

and those thoughts, feelings, and behaviors manifested during the weeks preceding

death.’” Sacchetti v. Gallaudet Univ., 344 F. Supp. 3d 233, 248 (D.D.C. 2018)(quoting

Giles, 500 F. Supp. 2d at 1051); see Bennett v. Forest Labs., No. 6-72, 2015 WL

1579404, at *5 (M.D. Fla. Apr. 9, 2015) (admitting testimony by an expert who relied on

a psychological autopsy to determine that the drug Lexapro was a significant

contributing factor in a suicide); In re Neurontin, 2009 WL 3756328, at *1, *11, *15

(admitting testimony by experts who used a psychological autopsy and differential

diagnosis as the basis for their conclusions that the drug Neurontin caused a suicide);

Giles, 500 F. Supp. 2d at 1061 (admitting testimony by experts who “used differential

diagnoses and a psychological autopsy to determine that [the drug] Effexor caused [a]

suicide”); Cloud v. Pfizer, Inc., 198 F. Supp. 2d 1118, 1132, 1135 (D. Ariz. 2001)

(recognizing that “post-mortem [psychological] autopsies appear to be generally

accepted”).    “This approach will never produce the definite and testable results

expected and demanded in many scientific inquiries; it is, however, the generally

accepted methodology for analyzing the causes of a particular suicide and far from the

‘junk science’ that Daubert and Rule 702 are designed to exclude.” In Re Neurontin,

2009 WL 3756328, at *9; see Best v. Lowe's Home Ctrs., Inc., 563 F.3d 171, 176–77

(6th Cir. 2009) (“Daubert attempts to strike a balance between a liberal admissibility



                                             17
standard for relevant evidence on the one hand and the need to exclude misleading

‘junk science’ on the other”).

       Federal Rule of Evidence 702 permits a qualified expert to give opinion testimony

if the expert's specialized knowledge would allow the jury to better understand the

evidence or decide a fact in issue. United States v. Arenal, 768 F.2d 263, 269 (8th Cir.

1985). If the subject matter is of an expert’s testimony is within the jury's knowledge or

experience, however, the expert testimony remains subject to exclusion “because the

testimony does not then meet the helpfulness criterion of Rule 702.” Lee, 616 F.3d at

808-09. An expert may not opine on a factual matter on which the jurors are entirely

capable of making a determination or opine on witness credibility. See Lee, 616 F.3d at

809; Westcott v. Crinklaw, 68 F.3d 1073, 1076–77 (8th Cir. 1995).

       B.     Donna Peters (Filing No. 128)

              1.     Background

       Dr. Donna Peters is the plaintiffs’ suicide/causation witness. She has Master’s

and Psy.D. degrees in Clinical Psychology from the University of Denver. Dr. Peters

has over twenty years of experience as a clinical and forensic psychologist who

routinely assesses victims of intimate partner violence and persons suffering from

suicidal ideation.    She has conducted thousands of psychological assessments,

including psychological autopsies.     She began her career working with victims of

domestic violence in the U.S. Army and has continually worked in the area of domestic

violence. Filing No. 155-1, Ex. 1, Deposition of Donna Peters, Psy.D, at 205. At least

one third of the 4,000 trauma patients she has treated were victims of intimate partner

violence or domestic abuse.      Id. at 28.    She has experience assessing victims of

intimate partner violence and has been trained in “psychological assessment in suicide

                                              18
and suicidality.”   Id. at 19.   Over the last twenty years, Dr. Peters has routinely

conducted psychological assessments for individuals experiencing suicidal ideation or

who have attempted suicide. Id. at 18. While working at the VA Medical Center, Dr.

Peters conducted about 900 psychological assessments, and in her current clinical

practice, she conducts psychological assessments on a daily basis. Id. at 198. Dr.

Peters’s   experience    conducting   psychological    assessments     includes   several

assessments—or psychological autopsies—of people who completed suicide. Id. at 18.

       Dr. Peters testified she conducted a psychological autopsy of Fatima Larios. Id.

at 84, 195. In conducting the psychological autopsy, she had a mental checklist of risk

factors to consider, and analyzed ten categories of relevant information, including:

identifying information, details of the death, Fatima Larios’s personal and medical

history, her personality and lifestyle, her typical pattern of reaction to stress, recent

stressors in her life or anticipations of trouble, the role of alcohol and/or drugs in her

lifestyle and her death, the nature of her interpersonal relationships, changes in her

habits and routines leading up to her death, and assessment of her intention. Filing No.

156-2, Donna Peters Expert Report at 2; Filing No. 155-1, Peters Dep. at 196. She

reviewed Larios’s text messages in the weeks before her suicide, interviewed her

parents, reviewed medical records, police records, and autopsy findings. Filing No.

156-2, Expert Report, App. B at 1-2. She read interviews with numerous witnesses and

reviewed discovery materials and deposition exhibits. Id. She read depositions from

Larios’s family, friends, teammates and Chadron State University staff. Id. She also

conducted in-depth scientific literature reviews and considered alternative explanations

for Fatima Larios’s suicide in formulating her opinions, spoke to parents, etc. Filing No.

156-2, Expert Report at 3.

                                           19
       Dr. Peters expresses the opinion that there is a link between being a victim of

intimate partner violence and suicide and there is a strong association between intimate

partner violence perpetration/victimization and substance use and abuse. Id. at 30-31.

Dr. Peters also states that there is an association between alcohol use and suicide. Id.

at 32. Dr. Peters states that professional intervention for intimate partner violence,

suicidality, and problematic drinking behavior was available and would have been

beneficial to Larios. Id. at 33-36.

       Defendant, Chadron State, questions whether Dr. Peters has the training and

qualifications to offer an opinion on whether intimate partner violence caused Fatima’s

suicide, or on whether a mental health or law enforcement intervention would have

saved Fatima’s life.    It challenges the methodology of a psychological autopsy as

reliable, and also challenges Dr. Peters’s application of the methodology in this case.

Chadron State contends Dr. Peters’s opinion is flawed because her methodology was

not as rigorous as other experts’ purported psychological autopsies and because she

did not rule out alternative causes of the suicide.

       The plaintiffs respond that Dr. Peters’s report is highly reliable because she had

access to much more information than an ordinary psychologist in the field, including

direct text messages from Fatima in the weeks before her suicide.

              2.     Discussion

       The Court finds the Chadron State’s motion to exclude testimony by Dr. Peters

should be denied.      She is a well-educated, well-qualified expert and can testify to

matters within the realm of psychological practice. Dr. Peters relies on the accepted,

reliable methodologies of a differential diagnosis and psychological autopsy. The Court



                                             20
finds Dr. Peters’s expertise in domestic violence and suicide may be helpful to the jury

in determining the causal connection at issue.

       The Court finds Dr. Peters’s methodology for diagnosis and causation is

sufficiently reliable.    The defendant’s contention that her testimony is speculative,

unsupported by sufficient facts, or contrary to the facts of the case can be addressed in

cross-examination. Chadron State’s arguments attack the credibility and weight that the

expert’s testimony and opinions should be given, but it has not demonstrated that she

reached her conclusions in an unreliable manner or that her diagnosis and/or her

opinions    on causation are untrustworthy or unreliable.     Generally, the defendant’s

arguments go to the weight of her testimony, not its admissibility.      Accordingly, the

motion to exclude will be denied.

       C.      Dr. Lisa Boesky (Filing No. 137)

               1.        Background

       Lisa Boesky, Ph.D., is a licensed clinical psychologist. Chadron State retained

Dr. Boesky to “review relevant discovery and other information, to render expert

opinions, and to testify (if necessary) regarding Fatima Larios’s suicide and the

Plaintiffs' allegations regarding her suicide.” Filing No. 139-1, Ex. 1, Defendants’ Expert

Disclosures, at 2; Filing No. 133-3, Ex. C, Lisa Boesky, Ph.D., Expert Report at 1. She

has a Bachelor’s degree in Psychology from the University of California, Santa Barbara,

and a Ph.D./M.A. in Clinical Psychology from Wayne State University. Filing No. 133-3,

Appendix (“App.”) A, CV at 14. She develops and delivers keynote addresses and

workshops focused on suicide-related issues at national and state conferences, and

provides suicide prevention training programs to mental health, juvenile justice,

education, medical, substance abuse, and social services professionals. Filing No. 133-

                                            21
3, Ex. C, Expert Report at 3; id., App. A at 29-39. She conducts “Suicide Vulnerability

Assessments” within 24/7 facility settings, consults on suicide prevention models and

strategies, and provides expert witness analysis and opinions on legal cases involving

individuals who have died by suicide.         Id.   She has written numerous publications

related to adolescent mental health and suicide. Id.; see id., App. A, CV at 14-27. She

has over 25 years of clinical experience and has worked in psychiatric hospitals,

juvenile justice settings, and outpatient mental health clinics.

       Dr. Boesky was asked to provide an expert opinion regarding whether it is

possible for a clinical psychologist or other health care professional to state with a

reasonable degree of psychological or medical certainty that Fatima Larios’s suicide

was directly caused by her relationship with Brandon Gardner, to comment on the facts

and circumstances surrounding Larios’s suicide, and to critique Dr. Peter’s report and

opinions.    Filing No. 133-3, Ex. C, Expert Report at 3.          She reviewed depositions,

investigation reports, text messages, incident reports, emails, medical and academic

records, Facebook posts, records, photos from Gardner’s and Larios’s phones, and

autopsy and toxicology reports. Id. at 4-5.

       Dr. Boesky opined, inter alia, that “Fatima Larios had a number of issues and

behaviors that put her at increased risk for suicide, each of which likely contributed to

her death, including: Aggression, Problematic Behavior When Drinking Alcohol, Acute

Alcohol Use, Romantic Relationship Problems, Latina Adolescent, Guilt, Negative Self-

Image.”     Id. at 6.   She also concluded that based on the documents, records and

exhibits she reviewed, “there is no persuasive evidence that Fatima Larios was

physically assaulted by Brandon Finona-Gardner” and “there was persuasive evidence

that Brandon Finona-Gardner was assaulted by Fatima Larios.” Id. at 9-10 (Opinions 6

                                              22
and 7). She also states that Fatima had difficulty controlling her physically aggressive

impulses. Id. at 11. With respect to Dr. Peters’s report, she stated Dr. Peters’s report

and opinions did not adequately acknowledge the complexity of suicidal behavior and

the multi-determined nature of suicide among young people; did not appear to consider

any other factor in relation to Larios taking her own life other than psychological abuse

by Gardner; relied heavily on the testimony of individuals who were unaware of major

events and significant aspects of Larios’s life; and minimized Larios’s physical

aggression toward others. Id.

       The plaintiffs first contend Dr. Boesky is unqualified to offer opinions on the

relationship between intimate partner violence and suicide because she has no special

knowledge of, or experience with, intimate partner violence. They also contend Dr.

Boesky’s methodology is suspect because she developed her opinions solely for the

purpose of litigation and failed to conduct any type of psychological autopsy or

differential diagnosis. Further, they challenge Dr. Boesky’s qualifications, noting that

she never evaluated suicidal patients who specifically were victims of intimate partner

violence and her relevant clinical experience was twenty years ago.

       The plaintiffs assert Dr. Boesky’s opinions on who was the aggressor in the

relationship invades the province of the finder of fact, arguing that it is not based on her

expertise, but is directed at questions that the jury is capable of answering on its own.

They then argue that Dr. Boesky’s opinion on the cause of Fatima’s suicide—which fails

to list domestic abuse as a risk factor—is not based on psychological expertise, but is

based on her finding that Gardner did not abuse Larios—that is, on the purely case-

specific, factual determination that intimate partner violence was not a factor in Larios’s



                                            23
suicide because it never happened. Plaintiffs contend that determination is for a jury to

make.

        In response, defendant argues that Dr. Boesky is qualified to state her opinions

and contend the plaintiffs’ challenge to Dr. Boesky’s arguable lack of experience in

intimate partner violence goes to the weight rather than the admissibility of her opinions.

Chadron State argues that the factual underpinnings of Dr. Boesky’s opinion on who

was the aggressor are sound. It argues the jury is free to find the factual underpinnings

are not sound but contends that is not a reason to exclude her testimony.

              2.     Discussion

        The Court finds the defendant’s motion to exclude testimony of Dr. Boesky

should be granted in part and denied in part.        Dr. Boesky is clearly qualified, by

education and experience, to testify to matters within the realm of psychological

practice. Dr. Boesky’s opinions on risk factors for teen suicide and her opinion on which

of them apply to Larios are appropriate subjects of expert testimony.

        Dr. Boesky’s methodology is somewhat problematic, but the Court cannot say at

this time that her opinions on diagnosis and causation are “so fundamentally

unsupported that [they] can offer no assistance to the jury.” Synergetics, Inc., 477 F.3d

at 956. The plaintiffs’ criticisms of Dr. Boesky’s testimony on these subjects go more to

weight than credibility and can be pursued on cross-examination.

        The plaintiffs’ attacks on Dr. Boesky’s experience, qualifications, and credibility

go to the weight that her testimony and opinions should be given. The plaintiffs have

not shown that her opinions on suicide causation and risk factors in general are wholly

unreliable or untrustworthy.      The plaintiffs’ challenges are questions for a jury to



                                            24
consider in crediting the expert’s opinions and do do not provide a basis to exclude her

testimony altogether.

      The Court agrees with the plaintiffs that Dr. Boesky’s opinion as to who was the

aggressor in the Larios-Gardner relationship relates to a purely factual issue that can be

determined by the jury. Her testimony on that topic would usurp the function of the jury

and essentially would “merely tell the jury what result to reach” on a disputed issue of

fact. Lee, 616 F.3d at 809 (quoting Fed. R. Evid. 704 advisory committee's note). To

the extent her opinions on risk factors/diagnoses and/or causation are derived from her

factual determination or hypothetical question, those topics can be explored on cross-

examination and may require a cautionary instruction. At this time, the Court does not

find that Dr. Boesky’s improper factual determination provides a basis for exclusion of

her testimony altogether.

      The plaintiffs’ motion to exclude Dr. Boesky’s testimony will be granted in part

and denied in part, as set forth in this Memorandum and Order.

      D.     Dr. Karl Williams (Filing No. 144).

             1.     Background

      Karl Williams, M.D., was retained by the defendant to “review relevant discovery

and other information, to render opinions, and to testify (if necessary) regarding the

condition of Fatima Larios’s body at the time of post-mortem examination and the

Plaintiffs' allegations that she was the victim of physical domestic abuse.” Filing No.

139-1, Ex. 1, Defendants’ Expert Disclosures at 2. Dr. Williams is a licensed medical

doctor, forensic pathologist, and the Chief Medical Examiner for Allegheny County,

Pennsylvania. Filing No. 139-3, Ex. 3, Karl E. Williams, M.D., CV. He obtained his



                                           25
Master’s degree in Public Health and his M.D. from the University of Pittsburgh. Id. at

102. Dr. Williams has been practicing medicine for more than forty years.

       Dr. Williams has been variously employed as a medical director, staff physician,

pathologist, technical consultant, and hospital laboratories director. Id. at 1-2. He has

twenty years of experience serving as the Consulting Forensic Pathologist to the

elected coroners of several western Pennsylvania counties. Id. at 5. As a consulting

forensic pathologist, his activities included scene investigation, toxicological evaluations,

autopsies, and courtroom testimony. Id. He reviewed Fatima Larios’s autopsy and

toxicology reports and opined about the cause of her death and the bruises on her

body. Filing No. 142-2, Ex. 2, Dr. Williams Expert Report. He states that “Larios died

as a result of a suicidal ligature compression of the neck. Furthermore, there is nothing

in the report or ancillary material that would suggest any antecedent factors relating to

an episode or episodes of domestic violence.” Id. at 3.

       Plaintiffs move to exclude Dr. Williams’s opinion in its entirety. They first contend

the testimony on cause of death is not relevant because there is no dispute that the

cause of Fatima’s death was suicide. They next argue evidence of cause of death is

cumulative and will cause undue prejudice. They assert the testimony as to absence of

signs of domestic violence should be barred as unreliable and speculative.             They

contend Dr. Williams does not have the experience necessary to offer an opinion on

whether Larios was the victim of intimate partner abuse at any point prior to her death.

       The defendant argues that jurors would benefit from hearing from an expert who

reviewed her autopsy, can confirm her acute cause of death, and can discuss the

bruising on her body at the time of death. It contends that Dr. Williams has a reliable



                                             26
basis for his opinion regarding the source of Larios’s bruises and that the opinion is not

speculative.

               2.    Discussion

       The Court finds the plaintiffs' relevance objections should be denied at this time,

without prejudice to reassertion at trial.     Whether the testimony will be cumulative

depends on the other evidence presented at trial. The Court generally finds that the

danger of undue prejudice does not appear to outweigh the whatever marginal

relevance the evidence may have.           The opinion regarding “domestic violence” is

somewhat problematic in that it relies upon the expert’s definition of domestic violence

and violence in general. A medical examiner’s ability to make distinctions based on

injury patterns will be subject to the usual objections at trial. The plaintiffs’ criticisms of

Dr. Williams’s credentials, experience, and methodology go more to the weight than to

the admissibility of the evidence. Any alleged shortcomings can properly be explored

on cross-examination. The plaintiffs' motion to exclude his testimony will be denied.

Accordingly,

       IT IS ORDERED:

       1.      Defendants’ motion to exclude the testimony of Saundra K. Schuster

(Filing No. 125) is granted in part and denied in part, as set forth in this Memorandum

and Order.

       2.      Defendants’ motion to exclude the testimony of Donna Peters, Psy.D.

(Filing No. 128) is denied.

       3.      Plaintiffs’ motion to exclude the testimony of Peter Lake (Filing No. 134) is

granted in part and denied in part, as set forth in this Memorandum and Order.



                                              27
      4.     Plaintiffs’ motion to exclude the testimony of Lisa Boesky, Ph.D. (Filing

No. 137) is granted in part and denied in part, as set forth in this Memorandum Opinion.

      5.     Plaintiffs’ motion to exclude the testimony of Karl Williams, M.D. (Filing

No. 144) is denied.

      DATED this 31st day of October, 2019.



                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           28
